DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 112 and 13 are objected to because of the following informalities:  
	In claim 112, line 5, “that the” should be deleted;
	In claim 113, line 5, “that the” should be deleted;
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 115 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 115, line 3, the limitation “an angle defined the vertical member the base” is unclear.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 100 – 102, 104 – 111, 115 and 116 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by patent number US 9,371,042 B1 to Dratewski.

Regarding claims 100 – 102, 104 – 105, Dratewski discloses an apparatus (20) comprising: 
	[Claim 100] a vertical member (support arm 34); 
	a first engagement member (first jaw 23 of crank arm clamp 26), coupled to the vertical member, configured to secure a bicycle pedal (at end of crank arm 502); and 
	an anti-rotation member (downtube connector 28, Fig. 40), coupled to the vertical member or the first engagement member, configured to attach to a bicycle at a location other than said bicycle pedal; 
	wherein the first engagement member is configured to limit movement of said bicycle pedal, and the anti-rotation member is configured to limit rotation of a said bicycle about the first engagement member; 
	wherein the first engagement member comprises an inner engagement member (front jaw 23); and 
	the inner engagement member comprises at least one inner engagement projection and a pedal platform (the portion of crank arm clamp 26 holding jaws 23, Fig. 27) (the inner width and surface of each jaw 23 act as a projection and a platform, respectively, for the pedal);
	[Claim 101] wherein the first engagement member (the front half of crank arm clamp 26) comprises a pedal platform (the portion of crank arm clamp 26 holding jaws 23, Fig. 27), a pedal platform securing element (the portion of crank arm clamp 26 moving jaws 23 to and away from each other), a rotating element (rotating handle 25), one or more projections (jaws 23), or a combination thereof, and the anti-rotation member (downtube connector 28, Fig. 40) comprises an anti-rotation receiver (the clamp of connector 28), an anti-rotation securing member (the screw or spring holding anti-rotation connector (downtube connector support arm 36 and lockable pivot 41) 28 together, 40), or a combination thereof;
	[Claim 102] further comprising a second engagement member (the rear half of crank arm clamp 26), wherein the first engagement member (the front half of crank arm clamp 26) comprises an inner engagement member (front jaw 23) and the second engagement member (the rear half of crank arm clamp 26) comprises an outer engagement member (rear jaw 23); and 
	the inner engagement member and the outer engagement member define a plane, and the outer engagement member extends further from the vertical member than the inner engagement member (the rear jaw 23 extends further rearward of support arm 34 than front jaw 23, Fig. 40); 
	wherein the outer engagement member has an adjustable length (Col. 7, Lns. 36 – 60);
	[Claim 104] further comprising a second engagement member (the rear half of crank arm clamp 26), wherein the second engagement member comprises an outer engagement member (rear jaw 23); and 
	the outer engagement member comprises one or more outer engagement projections (the upper and lower edges of rear jaw 23); and 
	wherein the outer engagement member is configured to move from an extended position to and retracted position; and 
	in the retracted position the outer engagement projections are closer to the vertical member (support arm 34) than when the outer engagement member is in the extended position (this is the movement of the jaws 23 in opening and closing); and
	[Claim 105] wherein the first engagement member (the front half of crank arm clamp 26) comprises an inner engagement member (front jaw 23); and the inner engagement member comprises two or more projections (the top and bottom edges of jaws 23).

Regarding claims 106 – 109, Dratewski discloses an apparatus (20) comprising: 
	[Claim 106] a vertical member (support arm 34); 
	a first engagement member (first jaw 23 of crank arm clamp 26), coupled to the vertical member, configured to secure a bicycle pedal (at end of crank arm 502); and 
	an anti-rotation member (downtube connector 28, Fig. 40), coupled to the vertical member or the first engagement member, configured to attach to a bicycle at a location other than said bicycle pedal; 
	wherein the first engagement member is configured to limit movement of said bicycle pedal, and the anti-rotation member is configured to limit rotation of a said bicycle about the first engagement member; 
	wherein the anti-rotation member comprises an anti-rotation receiver (the clamp of connector 28), an anti-rotation strap, or a combination thereof; 	
	wherein the anti-rotation member is coupled to the vertical member (support arm 34) or the first engagement member by an anti-rotation connector (downtube connector support arm 36 and lockable pivot 41); and 
	wherein the anti-rotation connector comprises a lever element (downtube connector support arm 36), and a lever fixing member (lockable pivot 41) comprising a means to fix the lever element in relation to the vertical member (Col. 6, Lns. 5 – 13);
	[Claim 107] further comprising a lateral extension (the width of support arm 34) element that is coupled to the vertical member (support arm 34), wherein the lever fixing member (lockable pivot 41) is configured to engage the lateral extension element and selectively fix the lever element (downtube connector support arm 36);
	[Claim 108] wherein the anti-rotation connector (downtube connector support arm 36 and lockable pivot 41) comprises a lever element coupled to the vertical member (support arm 34) or the first engagement member (first jaw 23 of crank arm clamp 26), the anti-rotation member (downtube connector 28, Fig. 40) comprises a anti-rotation connector coupled to the lever element, and the anti-rotation connector is configured to allow a user to selectively adjust a distance between the vertical member (support arm 34) and the anti-rotation receiver (the clamp of connector 28), the anti-rotation strap, or the combination thereof (Col. 6, Lns. 5 – 13); and
	[Claim 109] wherein the anti-rotation connector comprises a lever element (downtube connector support arm 36) coupled to the vertical member (support arm 34) or the first engagement member (first jaw 23 of crank arm clamp 26), and the anti- rotation connector (downtube connector support arm 36 and lockable pivot 41) is to allow a user to selectively adjust a location of the anti-rotation receiver (the clamp of connector 28), the anti-rotation strap, or the combination thereof (Col. 6, Lns. 5 – 13).

Regarding claims 110, 111, 115 and 116, Dratewski discloses an apparatus (20) comprising: 
	[Claim 110] a vertical member (support arm 34); 
	a first engagement member (first jaw 23 of crank arm clamp 26), coupled to the vertical member, configured to secure a bicycle pedal (at end of crank arm 502); and 
	an anti-rotation member (downtube connector 28, Fig. 40), coupled to the vertical member or the first engagement member, configured to attach to a bicycle (500) at a location other than said bicycle pedal; 
	wherein the first engagement member is configured to limit movement of said bicycle pedal, and the anti-rotation member is configured to limit rotation of a said bicycle about the first engagement member; 
	further comprising a base (bicycle support beam 32) coupled to the vertical member; 
	wherein a position selector (flange 39)couples the base (bicycle support beam 32) to the vertical member, and the position selector is configured to allow the vertical member to move relative to the base (Col. 5, Lns. 56 – 63);
	[Claim 111] wherein the vertical member (support arm 34) comprises a selector (attached pivot 50), and the selector is configured to interact with the position selector (flange 39)to allow a user to selectively determine a position of the vertical member (support arm 34) relative to the base (bicycle support beam 32; Col. 6, Lns. 5 – 13 and Col. 9, Lns. 36 – 39);
	[Claim 115] wherein the vertical member (support arm 34) comprises a selector (lockable pivot 41), and the selector is configured to interact with the position selector (flange 39) to allow a user to selectively determine an angle defined the vertical member the base (bicycle support beam 32), wherein the angle is obtuse or square (Col. 6, Lns. 5 – 13); and
	[Claim 116] wherein the base (bicycle support beam 32) comprises a base body (attached pivot 50).

Allowable Subject Matter
Claims 103, 112 – 114 and 117 – 119 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 103, Dratewski discloses the apparatus of claim 100, but does not teach the pedal platform defines one or more pedal platform holes, and each inner engagement projection are configured to be inserted inside at least one of the one or more pedal platform holes, and wherein the pedal platform defines a notch.

Regarding claim 112, Dratewski discloses the apparatus of claim 111, but does not explicitly disclose the position selector defines a first securing position and a second securing position in which the selector is configured to selectively engage, and wherein when the selector is in the first securing position the base and the vertical member are substantially parallel, and when the selector is in the second securing position, the base that the and the vertical member are substantially perpendicular.  

Regarding claim 113, Dratewski discloses the apparatus of claim 111, but does not explicitly disclose wherein the position selector defines a first securing position, a second securing position, and a third securing position, in which the selector is configured to selectively engage, when the selector is in the first securing position the base and the vertical member are substantially parallel, when the selector is in the second securing position, the base that the and the vertical member are substantially perpendicular, and when the selector is in the third securing position, the vertical member and the base define an obtuse angle.  Claim 114 depends from claim 113, and therefore, are also allowed.

Regarding claim 117, Dratewski discloses the apparatus of claim 116, but does not teach wherein the base further comprises a base restraining element, and the base restraining element comprises a means to selectively limit movement of the base when at least a portion of the base is located in a hitch receiver, and wherein the means to selectively limit movement of the base comprises a restraining element actuator.  Claims 118 and 119 depend from claim 117, and therefore, are also contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Felicia L. Brittman/           Examiner, Art Unit 3611                        


/JACOB D KNUTSON/           Primary Examiner, Art Unit 3611